Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on 7/12/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 18, line 1, amend “a driver circuit” to “A driver circuit”.


Allowable Subject Matter
Claims 1-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the switching control circuit turns ON the second power switch, such that the first switching driving signal switches to the second voltage level; and an impedance adjusting circuit, connected to the first power switch in parallel, wherein when the first switching driving signal is at the first voltage level, the impedance adjusting circuit has a resistance; wherein the time point when the first power switch is turned OFF is earlier than the second time point, and wherein the resistance of the impedance adjusting circuit is larger than the first conductive resistance; and a load, controlled by the first switching driving signal to operate.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein when the switching control signal switches at a second time point to control the first switching driving signal to change to a second voltage level, the switching control circuit turns ON the second power switch, such that the first switching driving signal switches to the second voltage level; and an impedance adjusting circuit, connected to the first power switch in parallel, wherein when the first switching driving signal is at the first voltage level, the impedance adjusting circuit has a resistance; wherein the time point when the first power switch is turned OFF is earlier than the second time point, and wherein the resistance of the impedance adjusting circuit is larger than the first conductive resistance.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11095282, Balaz; Pavol discloses methods and apparatus to implement current limit test mode.
US 20130278301, Huynh; Steven disclose a power management integrated circuit for driving inductive loads..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838